UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2007 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. Al Frank Fund Al Frank Dividend Value Fund ANNUAL REPORT December 31, 2007 Al Frank Funds 32392 Coast Highway, Suite 260 Laguna Beach, CA 92651 Shareholder Services 888.263.6443 alfrankfunds.com Al Frank Asset Management 32392 Coast Highway, Suite 260, Laguna Beach, CA 92651 alfrankfunds.com Dear Shareholders, We are pleased to announce that on January 2, 2008, the Al Frank Fund (VALUX) completed its first decade of operation. Happily, as our since-inception performance figures will attest, the past 10 years have been kind to our strategy of buying undervalued stocks and holding them in broadly diversified portfolios for their long-term appreciation potential, even as we are slightly underperforming our Wilshire 5000 benchmark over the past one and three years in both VALUX and in our Al Frank Dividend Value Fund (VALDX). Al Frank Fund COMPOUND ANNUAL TOTAL RETURNS AS OF 12.31.07 VALUX Wilshire 5000 1 year 4.05% 5.73% 3 years 8.36% 9.21% 5 years 21.27% 14.07% Since 1.2.98 inception 14.65% 6.31% The Fund’s operating expenses are 1.63% gross/1.50% net.However, the advisor has contractually agreed to cap its expenses at 1.50% indefinitely, or until the Board of Trustees terminates such agreements. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for less than 60 days.Performance data does not reflect redemption fee.Had the fee been included, returns would be lower. Al Frank Dividend Value Fund COMPOUND ANNUAL TOTAL RETURNS AS OF 12.31.07 VALDX Wilshire 5000 1 year 2.13% 5.73% 3 years 8.25% 9.21% Since 9.30.04 inception 11.02% 11.80% The Fund’s operating expenses are 2.08% gross/1.99% net.However, the advisor has contractually agreed to cap its expenses at 1.99% indefinitely, or until the Board of Trustees terminates such agreements. Of course, the successful long-term journey has not always been without a few potholes, as we vividly recall that in both 1998 and 2002 VALUX suffered sharp declines that lasted for about six months and saw a peak to trough plunge of 40% in net asset value. Obviously, it was not easy to stay the course during those very difficult environments, but shareholders who stuck with us went on to enjoy market-beating returns in the years that followed. We offer the friendly reminder that both of our Funds are designed for the long-term investor as we are buying and holding our undervalued stocks not for what they may do next week, next month or even next year, but for how we expect them to fare over the next three to five years and longer. Alas, we are now enduring another rough patch as concerns about the health of the economy, the fallout of the housing bust and the credit crunch have again caused investors to bail out of U.S. equities in general and value-oriented stocks in particular. We concede that 2007 was a difficult year for many value-based investment strategies and we are disappointed that returns in both VALUX and VALDX lagged behind the performance of the widely-followed Dow Jones Industrials, Standard & Poor’s 500 and the Nasdaq Composite indices, However, it is important to note that these indices mask what happened last year in the value universe. According to data from Russell Investments, keeper of the widely-followed Russell Indexes, growth significantly outperformed value in 2007. For example, under the broad market category, the Russell 3000 Growth index was up 11.4% versus a decline of 1.0% for the 2 Russell 3000 Value index. In the mid-cap arena, the Russell Midcap Growth index was up 11.4% versus a decline of 1.4% for the Russell Midcap Value index. Small-cap value did not fare any better, with the Russell 2000 Growth index up 7.0% versus the Russell 2000 Value index, which showed a whopping decline of 9.8%. Our intent in presenting these data is not to make excuses for our sub-par returns in 2007, but to offer an explanation that may not be readily apparent from reading the financial press. We also wish to provide perspective as to why we generally focus on stocks that fall into the value side of the ledger and that is because of the longer-term performance comparisons. Across every market cap, value has historically outperformed growth when assessing 10-year annualized total returns. For example, the Russell 3000 Value index has shown an average rate of return of 7.7% over the past decade, compared to a 3.8% average return per annum for the Russell 3000 Growth index. Given the dismal performance of the value-based benchmarks, we might actually view our results for 2007 (both Funds posted modest gains) in a positive light, though we can never be satisfied when our returns fall below our historical averages. Still, we remain convinced that our investment approach provides the best opportunities to deliver market-beating long-term returns. We are always working to improve our stock selection methodology, but we continue to dance with what brung us! ***** Long-time shareholders have come to appreciate that these semi-annual and annual report letters sound very similar, as our investment approach has changed very little since VALUX was launched in 1998 and since our investment newsletter, The Prudent Speculator, made its debut in 1977. History has shown that our brand of value investing has worked and we have never wavered in our adherence to our core investment tenets of selection, diversification and patience. By not limiting ourselves to certain style boxes, we are free to go wherever we believe the best stock values currently may be hiding. After undertaking extensive analysis to unearth those bargains, we feel confident that their value should emerge in time. In our effort to minimize risk and maximize opportunity, we eschew conventional wisdom that 20 to 30 stocks constitute a diversified portfolio. We hold 200 or more stocks in our Funds to improve our chances of owning those rare few stocks that everyone wishes they’d noticed earlier. This disciplined approach makes it possible for us to put patience—perhaps the most elusive of investment qualities—to work. As evidence of our style-agnostic philosophy, take a look at the Top 10 Holdings and Sector Weightings (as a percentage of net assets on December 31, 2007). Even though both of our Funds historically have been classified as Small- or Mid-Cap Value, in VALDX, Nokia and Hewlett-Packard sport market capitalizations of more than $100 billion, not exactly small- or mid-cap. In VALUX, our largest weighting is in Technology (Hardware), not a sector usually associated with value-oriented funds. Al Frank Fund TOP TEN HOLDINGS AND SECTOR COMPOSITION Ticker Name % Net Assets Sector % Net Assets 1 RIG Transocean, Inc. 2.2% Hardware 19.8% 2 MRO Marathon Oil Corporation 1.3% Industrial Materials 16.0% 3 VLO Valero Energy Corporation 1.2% Energy 14.0% 4 CSX CSX Corporation 1.1% Business Services 12.1% 5 LMIA LMI Aerospace, Inc. 1.1% Health Care 9.0% 6 DIOD Diodes Inc. 1.1% Consumer Goods 6.8% 7 OXY Occidental Petroleum Corporation 1.0% Financial Services 5.9% 8 NVDA NVIDIA Corporation 1.0% Consumer Services 5.9% 9 AET Aetna, Inc. 1.0% Other/Short-Term Investments 5.3% 10 X United States Steel Corporation 1.0% Software 5.2% Top ten holdings and sector compositions are subject to change. SOURCE: Al Frank. As of December 31, 2007 Fund holdings are subject to change and are not recommendations to buy or sell any security. 3 Al Frank Dividend Value Fund TOP TEN HOLDINGS AND SECTOR COMPOSITION Ticker Name % Net Assets Sector % Net Assets 1 MRO Marathon Oil Corporation 1.5% Industrial Materials 19.4% 2 VLO Valero Energy Corporation 1.4% Hardware 12.2% 3 X United States Steel Corporation 1.3% Financial Services 11.9% 4 T AT&T, Inc. 1.2% Business Services 11.7% 5 NOK Nokia Corporation ADR 1.2% Energy 11.2% 6 HPQ Hewlett-Packard Company 1.1% Consumer Goods 10.1% 7 CMI Cummins, Inc. 1.1% Consumer Services 8.8% 8 CSX CSX Corporation 1.0% Health Care 6.6% 9 ADM Archer-Daniels-Midland Co. 1.0% Other/Short-Term Investments 6.1% 10 DVN Devon Energy Corporation 1.0% Telecommunications 2.0% Top ten holdings and sector compositions are subject to change. SOURCE: Al Frank. As of December 31, 2007 Fund holdings are subject to change and are not recommendations to buy or sell any security. In short, we seek bargains wherever they reside. If Blue-Chips seem cheap, we buy them. If technology stocks appear undervalued, we snap them up. We believe that limiting our investment universe by market-cap or value-versus-growth distinctions likely will serve only to limit our potential returns. Generally speaking, in the last couple of years, mid- and large-cap stocks had become more attractive on a relative basis these days, so new purchases in those areas moved the median market capitalizations of both of our Funds higher. ***** Given that both of our Funds are broadly diversified, one or two winning or losing stocks do not make or break performance and, as is generally the case, in 2007 favorable earnings comparisons powered the winning stocks, while disappointing results drove the losers lower. VALUX benefited in 2007 from strong gains in: aerospace stocks like LMI Aerospace, Sifco Industries and B/E Aerospace; agricultural stocks like Mosaic and Archer-Daniels-Midland; commodity stocks like U.S. Steel, Lyondell Chemical and Ryerson; energy stocks like Oceaneering International, TransOcean and Tesoro Corp; shipping stocks like Dry Ships and OMI Corp; technology stocks like Apple Computer, Cam Commerce Solutions and Nvidia; and other stocks, like auto maker DaimlerChrysler, railroad operator CSX Corp. and security systems provider Vicon Industries. VALDX was powered higher by some of the same VALUX stellar performers such as Archer-Daniels-Midland, Dry Ships, Lyondell Chemical, Ryerson and U.S. Steel, but also by BHP Billiton, Cummins Inc, Deere, Marathon Oil, Nash Finch, Nokia and Tsakos Energy. Of course, not all of our picks were winners. In 2007, VALUX was held back by big losses in Advanced Micro Devices, Allied Defense Group, American Eagle Outfitters, Beazer Homes, Countrywide Financial, J.C. Penney, Pulte Homes, Standard Pacific and Washington Mutual. In VALDX, American Eagle Outfitters, Beazer Homes, Countrywide Financial, Indymac Bancorp, Lennar Corp, MBIA Inc., Merrill Lynch, New Century Financial, Orleans Homebuilders and Washington Mutual were the worst performers. Remember, however, that our largest holding in either Fund is only slightly greater than 2% with the remainder below 1.5% of net assets. So, we don’t necessarily need to agonize over individual losers. Our historical experience has shown that our winners have generally won more than our losers lost. We believe our solid long-term returns support our investment approach and we will happily always take the bad with the good. Make no mistake—we are always working to improve our research, but the same fundamental analysis that gave us the topperformers also led us to the laggards. ***** Understanding that I pen these comments during the third week of February, the New Year is not off to a great start, with the major market averages down anywhere from 8% to 13% so far (as of this writing). Many investors already have thrown in the towel and left the ring. Shareholders should not be surprised, however, that with a three-to-five year investment time horizon, we would not be overly concerned about either the recent volatility or the disappointing near-term news on the economy, as we know that historically slowdowns and recessions always have been followed by recoveries and expansions. Of course, I can imagine that some of our newer shareholders are not that interested in hearing about our long-term optimism, but as we have said during previous downturns, we have 4 survived the collapse of Long Term Capital Management, the Asian Contagion, presidential impeachment, the tech bubble, September 11, accounting scandals and Iraq II. If we had to hazard a guess, we likely would fall into the camp that would forecast a mild recession in 2008, though we would argue that numerous stocks already have discounted such an event and perhaps an even more serious downturn.Obviously, the strength (or lack thereof) of the economy and the continuing fallout from the housing slowdown and the credit crunch are worrisome, but we remain very optimistic about the long-term prospects for stocks in general and our undervalued holdings in particular. Reasons for our optimism include inexpensive equity valuations, healthy (outside of the financial and housing sectors) corporate balance sheets, low interest rates, investor-friendly Federal Reserve actions, mountains of money parked on the sidelines, lack of significant insider selling, sub-par returns in 2007, negative investor sentiment, record numbers of stocks on the recommended list of
